Digitally signed by
                       Illinois Official Reports                         Reporter of Decisions
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                               Appellate Court                           Date: 2016.09.21
                                                                         11:53:42 -05'00'




                  People v. Harrison, 2016 IL App (5th) 150048



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
Caption           v. STEPHEN HARRISON, Defendant-Appellant.



District & No.    Fifth District
                  Docket No. 5-15-0048


Filed             February 18, 2016



Decision Under    Appeal from the Circuit Court of St. Clair County, No. 11-CF-724; the
Review            Hon. Jan V. Fiss, Judge, presiding.



Judgment          Affirmed.



Counsel on        Paul M. Storment III, of Belleville, for appellant.
Appeal
                  Brendan F. Kelly, State’s Attorney, of Belleville (Patrick Delfino,
                  Stephen E. Norris, and Patrick D. Daly, all of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE SCHWARM delivered the judgment of the
                  court, with opinion.
                  Justices Welch and Goldenhersh concurred in the judgment and
                  opinion.
                                              OPINION

¶1       After refusing to submit to a breath test following his arrest for driving under the influence
     of alcohol (DUI), the defendant, Stephen Harrison, was taken to a hospital where samples of
     his blood were drawn without a warrant or his consent. Testing of the samples revealed that
     more than two hours after the defendant had been driving, his blood-alcohol concentration
     (BAC) was over twice the legal limit of 0.08. The defendant later moved to suppress the test
     results, arguing that the blood samples had been illegally obtained. Following the trial court’s
     denial of the defendant’s motion, the cause proceeded to a jury trial where the defendant was
     convicted on two counts of aggravated DUI.
¶2       On appeal, the defendant contends that the trial court erred in denying his motion to
     suppress. In support of this contention, the defendant relies on Missouri v. McNeely, 569 U.S.
     ___, 133 S. Ct. 1552 (2013), and People v. Armer, 2014 IL App (5th) 130342, both of which
     stand for the propositions that the natural dissipation of alcohol in the bloodstream is not a per
     se exigent circumstance justifying a warrantless, nonconsensual draw of a DUI suspect’s blood
     and that the reasonableness of such a draw must be decided on a case-by-case basis by
     considering the totality of the circumstances. Citing Davis v. United States, 564 U.S. 229, 131
     S. Ct. 2419 (2011), and People v. Jones, 214 Ill. 2d 187 (2005), the State counters that because
     prior to McNeely and Armer, a warrantless, nonconsensual draw of a DUI suspect’s blood was
     authorized by binding precedent interpreting section 11-501.2(c)(2) of the Illinois Vehicle
     Code (625 ILCS 5/11-501.2(c)(2) (West 2010)), the trial court properly denied the defendant’s
     motion on the basis that the good-faith exception to the exclusionary rule was applicable under
     the circumstances. For the reasons that follow, we agree with the State and affirm the trial
     court’s judgment.

¶3                                          BACKGROUND
¶4        On March 3, 2011, at approximately 9:30 p.m., the defendant was driving his pickup truck
     home from a bar when he “T-boned” an oncoming motorcycle while making a left turn across
     Lebanon Avenue at Center Plaza Drive in Belleville. The motorcycle’s rider, Jason Wilson,
     sustained a massive injury to his left leg as a result and was transported by ambulance to St.
     Elizabeth’s Hospital in Belleville. A witness to the accident described Wilson’s leg as “pretty
     much amputated” at the scene, and Wilson later recalled that he had panicked when he
     “thought [he] saw bone sticking out of it and blood squirting out.” Wilson was ultimately
     airlifted to St. Louis University Hospital, where his left leg was surgically amputated at the
     knee.
¶5        Officer Anthony Branchini of the Belleville police department responded to the scene of
     the accident shortly after it occurred. Branchini spoke with the defendant and two independent
     eyewitnesses but was unable to talk to Wilson “because of the condition that he was in.” While
     speaking with the defendant, Branchini noticed that the defendant had red, glossy eyes and an
     odor of alcohol emanating from his person. Acknowledging that he had struck Wilson with his
     truck, the defendant told Branchini that he had just left a bar in Shiloh where he had consumed
     “two beers.” Branchini subsequently administered various field sobriety tests, all of which the
     defendant failed. Believing that the defendant had been operating his vehicle under the
     influence of alcohol, Branchini placed him under arrest for DUI.


                                                 -2-
¶6         After the defendant refused to submit to a breath test at the Belleville police department,
       Branchini transported him to St. Elizabeth’s Hospital so that samples of his blood could be
       drawn for toxicological testing. At trial, Branchini indicated that he had obtained the blood
       samples “[d]ue to the severity of [Wilson’s] injuries” and that there were “special laws” that
       allowed him to do so.
¶7         At 11:45 p.m., a nurse at St. Elizabeth’s drew two samples of the defendant’s blood at
       Branchini’s request. Although the defendant did not agree to the procedure, he was apparently
       cooperative while the samples were collected. A forensic toxicologist later analyzed the
       samples, and the analysis revealed that the concentration of ethanol in the blood was 0.161
       grams per deciliter.
¶8         On October 29, 2014, the defendant filed a motion to suppress the test results derived from
       the blood draw. Citing Armer, the defendant maintained that the blood draw was a
       nonconsensual, warrantless search and seizure and that “there were no exigent circumstances
       which would excuse the need for a warrant.”
¶9         At the hearing on the defendant’s motion to suppress, the State argued that Armer was
       distinguishable from the present case because it had not involved an accident resulting in death
       or personal injury to another. Citing Jones, the State further argued that Branchini had acted in
       good-faith reliance on established precedent holding that warrantless, nonconsensual blood
       draws were permissible pursuant to section 11-501.2(c)(2). The State maintained that under
       Davis, the exclusionary rule was therefore inapplicable.
¶ 10       On November 5, 2014, the trial court entered a written order denying the defendant’s
       motion to suppress. Citing Davis and Jones, the trial court held that Branchini had properly
       complied with section 11-501.2(c)(2) and that “[e]ven if [section 11-501.2(c)(2)] is deemed
       unconstitutional,” Branchini had acted in good-faith reliance on prior precedent upholding its
       validity.
¶ 11       On November 18, 2014, a jury found the defendant guilty on two counts of aggravated DUI
       (625 ILCS 5/11-501(a)(1), (d)(1)(C) (West 2010)). Specifically, the jury determined that on
       March 3, 2011, the defendant had driven a motor vehicle while his BAC was 0.08 or more, that
       the defendant had been involved in a vehicular accident resulting in great bodily harm and
       permanent disability to another person, and that the defendant’s driving with a BAC of 0.08 or
       more had been the proximate cause of the great bodily harm and permanent disability to the
       other person. See Illinois Pattern Jury Instructions, Criminal, No. 23.48 (4th ed. 2000).
¶ 12       On January 12, 2015, after denying the defendant’s motion for a new trial, the trial court
       merged the defendant’s convictions and sentenced him to serve two years in the Illinois
       Department of Corrections. On January 29, 2015, the defendant filed his timely notice of
       appeal.

¶ 13                                         DISCUSSION
¶ 14       At the outset, we note that the defendant does not argue that Branchini acted without
       probable cause to arrest him for DUI or that the means employed to obtain his blood were
       unreasonable. Additionally, the State concedes that the defendant’s blood was drawn without
       his express or implied consent and that given the instructions that the jury received, he would
       not have been convicted in the absence of the evidence that he had driven while his BAC was
       0.08 or more. The only issue we must decide is whether the trial court properly determined that


                                                   -3-
       Branchini had acted in good-faith reliance on binding precedent when he obtained the samples
       of the defendant’s blood. This is a purely legal question that we review de novo. People v.
       Turnage, 162 Ill. 2d 299, 305 (1994).
¶ 15       “The fourth amendment of the United States Constitution, applicable to the states through
       the due process clause of the fourteenth amendment, guarantees to all citizens the right to be
       free from unreasonable searches and seizures.” In re Lakisha M., 227 Ill. 2d 259, 264 (2008).
       The fourth amendment (U.S. Const., amend. IV) thus protects an individual’s personal privacy
       and dignity from unwarranted intrusions by the State. Winston v. Lee, 470 U.S. 753, 760
       (1985). To that end, evidence obtained in violation of fourth amendment principles is
       susceptible to suppression under the judicially created “exclusionary rule.” Davis, 564 U.S. at
       ___, 131 S. Ct. at 2426. Because the “sole purpose” of the exclusionary rule is to deter future
       violations of the fourth amendment, however, its applicability requires some degree of police
       culpability, and “the deterrence benefits of suppression must outweigh its heavy costs.” Id. at
       ___, 131 S. Ct. at 2426-27. As a result, there is a well-recognized “ ‘good-faith’ exception” to
       the rule. Id. at ___, 131 S. Ct. at 2427-28.
¶ 16       In Davis, the United States Supreme Court applied these principles when holding that
       “[e]vidence obtained during a search conducted in reasonable reliance on binding precedent is
       not subject to the exclusionary rule.” Id. at ___, 131 S. Ct. at 2429. In People v. LeFlore, 2015
       IL 116799, our supreme court adopted the reasoning in Davis and held the same.
¶ 17       “Reasonableness under the fourth amendment generally requires a warrant supported by
       probable cause.” People v. Flowers, 179 Ill. 2d 257, 262 (1997); see also Kentucky v. King, 563
       U.S. 452, 459 (2011). Nevertheless, “the warrant requirement is subject to certain reasonable
       exceptions.” King, 563 U.S. at 459. One such exception is the “exigent-circumstances
       exception” (Welsh v. Wisconsin, 466 U.S. 740, 749 (1984)), which “applies when the
       exigencies of the situation make the needs of law enforcement so compelling that [a]
       warrantless search is objectively reasonable” (internal quotation marks omitted) (King, 563
       U.S. at 460). Such exigencies include the need to render emergency assistance, the “hot pursuit
       of a fleeing suspect,” and the need to prevent the imminent destruction of evidence. King, 563
       U.S. at 460.
¶ 18       In Schmerber v. California, 384 U.S. 757, 758-59, 769 (1966), after a DUI suspect was
       arrested while receiving treatment at a hospital for injuries sustained in an accident involving
       an automobile that he had apparently been driving two hours earlier, a sample of his blood was
       drawn at the direction of a law enforcement officer without his consent or a warrant. When
       later concluding that the suspect had not been subjected to an unreasonable search and seizure,
       the United States Supreme Court held that although the blood draw implicated the fourth
       amendment’s warrant requirement, under the “special facts” of the case, the officer’s attempt
       to secure evidence of the suspect’s BAC “was an appropriate incident to [the suspect’s] arrest.”
       Id. at 770-71. The Court explained:
                    “The officer in the present case *** might reasonably have believed that he was
               confronted with an emergency, in which the delay necessary to obtain a warrant, under
               the circumstances, threatened the destruction of evidence, [citation]. We are told that
               the percentage of alcohol in the blood begins to diminish shortly after drinking stops, as
               the body functions to eliminate it from the system. Particularly in a case such as this,
               where time had to be taken to bring the accused to a hospital and to investigate the


                                                   -4-
               scene of the accident, there was no time to seek out a magistrate and secure a warrant.”
               (Internal quotation marks omitted.) Id.
       The Court thus determined that the imminent destruction of evidence was an exigent
       circumstance that justified the warrantless blood draw under the circumstances. Id. at 772; see
       also McNeely, 569 U.S. at ___, 133 S. Ct. at 1560. The Court further noted that “there was
       plainly probable cause” to arrest the suspect for DUI and that his blood had been taken in a
       reasonable manner, i.e., “by a physician in a hospital environment according to accepted
       medical practices.” Schmerber, 384 U.S. at 768, 771.
¶ 19       As the Supreme Court of Wisconsin later observed:
                   “Schmerber can be read in either of two ways: (a) that the rapid dissipation of
               alcohol in the bloodstream alone constitutes a sufficient exigency for a warrantless
               blood draw to obtain evidence of intoxication following a lawful arrest for a drunk
               driving related violation or crime−as opposed to taking a blood sample for other
               reasons, such as to determine blood type; or (b) that the rapid dissipation of alcohol in
               the bloodstream, coupled with an accident, hospitalization, and the lapse of two hours
               until arrest, constitute exigent circumstances for such a blood draw.” State v. Bohling,
               494 N.W.2d 399, 402 (Wis. 1993), abrogated by McNeely, 569 U.S. ___, 133 S. Ct.
               1552.
       See also State v. Johnson, 744 N.W.2d 340, 343-44 (Iowa 2008); State v. Shriner, 751 N.W.2d
       538, 548 (Minn. 2008), abrogated by McNeely, 569 U.S. ___, 133 S. Ct. 1552. As a result,
       “[i]n the wake of Schmerber, jurisdictions split ‘on the question whether the natural dissipation
       of alcohol in the bloodstream establishes a per se exigency that suffices on its own to justify an
       exception to the warrant requirement for nonconsensual blood testing in drunk-driving
       investigations.’ ” State v. Foster, 2014 WI 131, ¶ 37, 360 Wis. 2d 12, 856 N.W.2d 847
       (quoting McNeely, 569 U.S. at ___, 133 S. Ct. at 1558). The supreme courts of Wisconsin and
       Minnesota, for instance, explicitly held that the rapid dissipation of alcohol was a per se
       exigency (see State v. Netland, 762 N.W.2d 202, 212-14 (Minn. 2009); Shriner, 751 N.W.2d at
       542-45; State v. Faust, 2004 WI 99, ¶ 16, 274 Wis. 2d 183, 682 N.W.2d 371; Bohling, 494
       N.W.2d at 402), while the supreme courts in other states, such as Missouri and Iowa, disagreed
       and declined to interpret Schmerber so broadly (see State v. Harris, 763 N.W.2d 269, 272-73
       (Iowa 2009) (per curiam); Johnson, 744 N.W.2d at 343-44; State v. McNeely, 358 S.W.3d 65,
       73-74 (Mo. 2012) (en banc) (per curiam)).
¶ 20       In McNeely, the United States Supreme Court resolved the “split of authority on the
       question whether the natural dissipation of alcohol in the bloodstream establishes a per se
       exigency” when it revisited Schmerber and held that “in drunk-driving investigations, the
       natural dissipation of alcohol in the bloodstream does not constitute an exigency in every case
       sufficient to justify conducting a blood test without a warrant.” McNeely, 569 U.S. at ___, ___,
       133 S. Ct. at 1558, 1568. Noting, among other things, that the “per se rule” ignored that
       technological advances since 1966 now “allow for the more expeditious processing of warrant
       applications, particularly in contexts like drunk-driving investigations where the evidence
       offered to establish probable cause is simple,” the Court explained that “[w]hether a
       warrantless blood test of a drunk-driving suspect is reasonable must be determined case by
       case based on the totality of the circumstances” and that the metabolization of alcohol in the
       bloodstream is but one factor to consider. Id. at ___, ___, 133 S. Ct. at 1561-63, 1568.


                                                   -5-
¶ 21        The Supreme Court issued its decision in McNeely on April 17, 2013. Id. at ___, 133 S. Ct.
       at 1552. In Armer, we recognized that McNeely is now the law of the land. See Armer, 2014 IL
       App (5th) 130342, ¶¶ 13-14. Our research indicates that years before the jurisdictional split
       that McNeely resolved was recognized in terms of explicitly accepting or rejecting the notion
       that Schmerber had established a “per se rule,” the supreme courts of several states, including
       Illinois, had effectively adopted such a rule by considering Schmerber in conjunction with
       Cupp v. Murphy, 412 U.S. 291, 296 (1973), a case that specifically referenced Schmerber
       when discussing the need to preserve “highly evanescent evidence.” See State v. Cocio, 709
       P.2d 1336, 1345 (Ariz. 1985) (en banc); People v. Sutherland, 683 P.2d 1192, 1195 (Colo.
       1984) (en banc); Strong v. State, 202 S.E.2d 428, 432 (Ga. 1973) (per curiam); People v. Todd,
       59 Ill. 2d 534, 544 (1975); State v. Oevering, 268 N.W.2d 68, 72-74 (Minn. 1978); State v.
       Campbell, 615 P.2d 190, 195-97 (Mont. 1980); State v. Hollingsworth, 334 S.E.2d 463, 469
       (N.C. Ct. App. 1985); State v. Milligan, 748 P.2d 130, 136 (Or. 1988) (en banc); see also
       McNeely, 569 U.S. at ___, 133 S. Ct. at 1575-76 (Thomas, J., dissenting) (defending the per se
       rule by analogizing Schmerber and Cupp).
¶ 22        In Todd, in consolidated cases, our supreme court affirmed the suppression of BAC test
       results derived from warrantless, nonconsensual blood draws taken from hospitalized DUI
       suspects at the direction of law enforcement. Todd, 59 Ill. 2d at 536-46. The court affirmed on
       the basis that under the then-governing statute, the results were inadmissible because the
       suspects had not consented to the taking of their blood. Id. Noting the inherent dangers posed
       by drunk drivers, the court described its holding as “an unfortunate result and a cruel anomaly”
       (id. at 544), explaining:
                “Since Schmerber v. California (1966), 384 U.S. 757, 16 L. Ed. 2d 908, 86 S. Ct. 1826,
                it is clear that a compulsory blood test does not violate any constitutional rights of an
                individual merely because he objected to such tests. Further, the absence of a formal
                arrest may not taint a limited search, given probable cause and evidence that may
                dissipate. (See Cupp v. Murphy (1973), 412 U.S. 291, 36 L. Ed. 2d 900, 93 S. Ct.
                2000.)” Id.
¶ 23        In 1982, the legislature eliminated the statutory consent requirement that precluded the
       supreme court from reversing the lower courts’ judgments in Todd and “then eliminated
       altogether the right to refuse chemical testing in 1986.” Jones, 214 Ill. 2d at 198. Thereafter,
       implicitly applying the per se rule rejected in McNeely, the appellate court consistently upheld
       the constitutional validity of warrantless, nonconsensual blood draws such as the one
       administered in the present case. See People v. Jones, 344 Ill. App. 3d 684, 685-89 (2003),
       rev’d on other grounds, 214 Ill. 2d 187 (2005); People v. Ruppel, 303 Ill. App. 3d 885, 889-92
       (1999); People v. Giere, 192 Ill. App. 3d 520, 522-24 (1989); see also Seiser v. City of
       Chicago, 762 F.3d 647, 657 (7th Cir. 2014); People v. Carey, 386 Ill. App. 3d 254, 260 (2008)
       (and cases cited therein). Moreover, in Jones, when stating that in Todd, it had “endorsed the
       United States Supreme Court’s holding in Schmerber” (Jones, 214 Ill. 2d at 196), our supreme
       court characterized Schmerber’s holding as, “[T]he taking of a blood sample without the
       defendant’s consent or a search warrant was a ‘reasonable’ search under the fourth amendment
       where there was probable cause to believe the defendant was intoxicated, and the delay caused
       by obtaining a search warrant might have resulted in loss of evidence of the defendant’s
       intoxication, given the natural dissipation of the alcohol in the defendant’s blood.” Id. at 195.
       Thus, although our supreme court has never specifically stated that the natural dissipation of


                                                   -6-
       alcohol in the bloodstream is a per se exigency justifying the warrantless, nonconsensual
       taking of a DUI suspect’s blood, it tacitly held as much in Todd and Jones. More important for
       the purposes of the present appeal, however, is the Jones court’s treatment of section
       11-501.2(c)(2), which went into effect in 1995 (see Pub. Act 88-632, § 5 (eff. Jan. 1, 1995)
       (amending 625 ILCS 5/11-501.2(c)(2) (West 1992))) and provides:
                “Notwithstanding any ability to refuse under this Code to submit to these tests or any
                ability to revoke the implied consent to these tests, if a law enforcement officer has
                probable cause to believe that a motor vehicle driven by or in actual physical control of
                a person under the influence of alcohol, other drug or drugs, or intoxicating compound
                or compounds, or any combination thereof has caused the death or personal injury to
                another, that person shall submit, upon the request of a law enforcement officer, to a
                chemical test or tests of his or her blood, breath or urine for the purpose of determining
                the alcohol content thereof or the presence of any other drug or combination of both.”
                625 ILCS 5/11-501.2(c)(2) (West 2010).
¶ 24       In Jones, the defendant was arrested for DUI after his involvement in an automobile
       accident that had not resulted in a death or personal injury to another person. Jones, 214 Ill. 2d
       at 189-90. After the accident, the defendant was transported to a hospital where “hospital
       personnel administered blood and urine tests at the request of the arresting officer, but without
       [the] defendant’s consent.” Id. at 189. The appellate court subsequently affirmed the trial
       court’s suppression of the test results, reasoning that “because section 11-501.2(c)(2) explicitly
       authorizes nonconsensual chemical tests in situations involving the death or personal injury of
       another, it does not authorize them in situations not involving the death or personal injury of
       another.” Id. at 192. The supreme court subsequently reversed the appellate court’s judgment,
       holding that because prior to the enactment of section 11-501.2(c)(2) “nonconsensual chemical
       testing of a DUI arrestee was permissible in all DUI situations,” interpreting section
       11-501.2(c)(2) as “creating a right to refuse chemical testing” would “alter[ ] the settled law of
       this state.” Id. at 195, 199-200. The Jones court cautioned, however:
                    “For purposes of clarification, our holding in this case does not give law
                enforcement officers unbridled authority to order and conduct chemical tests. We do
                not suggest that a DUI arrestee’s lack of a right to refuse chemical testing under section
                11-501.2(c)(2) permits law enforcement officers to use physical force in obtaining
                blood, urine, and breath samples.” Id. at 201.
¶ 25       Turning to the present case, when Branchini arrested the defendant in March 2011,
       McNeely had yet to be decided, and Jones was binding precedent holding that not only did
       section 11-501.2(c)(2) “clearly” allow for warrantless, nonconsensual blood draws in DUI
       cases involving the death or personal injury to another, it allowed for such draws in all DUI
       cases. Id. at 194, 202. Thus, Branchini could have reasonably relied on Jones as binding
       precedent authorizing the taking of the defendant’s blood pursuant to section 11-501.2(c)(2).
       Accordingly, pursuant to Davis, the trial court properly determined that the good-faith
       exception to the exclusionary rule was applicable under the circumstances. We note that other
       jurisdictions that had treated the rapid dissipation of alcohol as a per se exigency justifying the
       warrantless drawing of a DUI suspect’s blood have similarly applied Davis in the wake of
       McNeely. See People v. Rossetti, 179 Cal. Rptr. 3d 148 (Cal. Ct. App. 2014); State v. Lindquist,
       869 N.W.2d 863 (Minn. 2015); State v. Foster, 2014 WI 131, 360 Wis. 2d 12, 856 N.W.2d
       847.

                                                    -7-
¶ 26       On appeal, the defendant argues that for the State to invoke the good-faith exception
       recognized in Davis, it must demonstrate what Branchini actually “knew about the state of the
       law on blood draws for DUIs.” However, a police officer’s subjective awareness of the law is
       “irrelevant” under Davis. United States v. Martin, 807 F.3d 842, 847 (7th Cir. 2015). Rather,
       the pertinent inquiry is whether the conduct in question was performed in “objectively
       reasonable reliance” on binding precedent. Davis, 564 U.S. at ___, 131 S. Ct. at 2423-24.
       “Thus, in determining whether the good-faith exception applies, a court must ask ‘the
       objectively ascertainable question whether a reasonably well trained officer would have
       known that the search was illegal in light of all of the circumstances.’ ” LeFlore, 2015 IL
       116799, ¶ 25 (quoting Herring v. United States, 555 U.S. 135, 145 (2009)).
¶ 27       Here, as indicated, Branchini could have objectively relied on Jones as binding precedent
       authorizing the taking of the defendant’s blood pursuant to section 11-501.2(c)(2), even in the
       absence of Wilson’s injuries. As noted, the only restriction Jones placed on obtaining a DUI
       suspect’s blood was that “physical force” not be used. Jones, 214 Ill. 2d at 201. Moreover,
       Branchini indicated that he had requested the samples of the defendant’s blood “[d]ue to the
       severity of [Wilson’s] injuries” and that there were “special laws” that allowed for such blood
       draws. Thus, even assuming that Branchini’s subjective knowledge of the law was a relevant
       consideration, he was aware that he had the legal authority to obtain a sample of the
       defendant’s blood under the circumstances, even though he might not have been particularly
       aware of our supreme court’s decision in Jones.
¶ 28       On appeal, the State notes that section 11-501.2(c)(2) is “still valid today,” and at the
       hearing on the defendant’s motion to suppress, the State suggested that as written, i.e., as
       applicable only in situations involving the death or personal injury to another, section
       11-501.2(c)(2) may still be constitutional in light of McNeely. But see State v. Stavish, 868
       N.W.2d 670, 680 (Minn. 2015) (concluding that under McNeely’s totality-of-the-
       circumstances approach, the loss of life “does not reduce the quantum of evidence the State
       must present to prove exigent circumstances”). We need not address whether section
       11-501.2(c)(2) is facially constitutional, however. “If the case may be decided on other
       grounds, the constitutionality of a statute should not be addressed.” In re Barbara H., 183 Ill.
       2d 482, 492 (1998). Accordingly, for the purposes of the present appeal, we presume that
       section 11-501.2(c)(2) is constitutional as written and that the defendant’s blood was drawn
       solely on the basis of the Jones court’s interpretation of the statute. Additionally, while we
       recognize that McNeely effectively abrogated Jones to the extent that Jones held that the
       natural dissipation of alcohol in the bloodstream is a per se exigency justifying the warrantless,
       nonconsensual taking of a DUI suspect’s blood, “[i]t is well settled that when our supreme
       court has declared law on any point, only it can modify or overrule its previous decisions.”
       Rosewood Care Center, Inc. v. Caterpillar, Inc., 366 Ill. App. 3d 730, 734 (2006). We also
       note that the trial court’s application of Davis was not precluded by our supreme court’s
       decision in People v. Krueger, 175 Ill. 2d 60 (1996), wherein the statute at issue had not
       previously been subjected to judicial scrutiny. See LeFlore, 2015 IL 116799, ¶¶ 62-66. Finally,
       we note that the State did not advance a Davis argument in Armer.

¶ 29                                         CONCLUSION
¶ 30       For the foregoing reasons, the trial court’s denial of the defendant’s motion to suppress is
       hereby affirmed. As the court aptly noted, even if section 11-501.2(c)(2) is deemed

                                                   -8-
       unconstitutional in light of McNeely, Branchini had acted in good-faith reliance on prior
       precedent upholding its validity.

¶ 31      Affirmed.




                                               -9-